 

Exhibit 10.4

 

EXECUTION VERSION

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Subscription Agreement”), dated as of [●],
2019 is made and entered into by and between New Frontier Corporation, a Cayman
Islands exempted company (the “Company”), and the investor named on the
signature page hereof (“Investor”). Capitalized terms used but not otherwise
defined in this Subscription Agreement have the respective meanings given to
them in the Transaction Agreement (as defined below).

 

WHEREAS, concurrently with the execution and delivery of this Subscription
Agreement, the Company and certain other parties are entering into that certain
Transaction Agreement, dated on or about the date hereof (as may be amended,
supplemented, modified or varied from time to time, the “Transaction Agreement”)
relating to a proposed business combination involving the Company, Healthy
Harmony Holdings, L.P. (“HHH”) and/or their respective Affiliates to be effected
on the terms and subject to the conditions set forth in the Transaction
Agreement (the “Business Combination Transaction”);

 

WHEREAS, in connection with the Business Combination Transaction, Investor
desires to subscribe for and purchase from the Company, and the Company desires
to allot and issue and sell to Investor, at the Closing (as defined below), the
number of Class A ordinary shares, par value US$0.0001 per share, of the Company
(the “Class A Ordinary Shares”) specified on the signature page hereof (as may
be adjusted in accordance with the terms herein, the “Subject Shares”) for the
aggregate purchase price specified on the signature page hereof (as may be
adjusted in accordance with the terms herein, the “Purchase Price”),
representing a purchase price of  US$10.00 per Subject Share (the “Per Share
Purchase Price”); and

 

WHEREAS, the Subject Shares are being allotted and issued as part of a private
placement by the Company of Class A Ordinary Shares (the “Private Placement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements, and subject to the
conditions, contained in this Subscription Agreement, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

 

Section 1.             Subscription for Shares; Adjustment of Subject Shares and
Purchase Price.

 

(a)             On the terms and subject to the conditions contained in this
Subscription Agreement, Investor hereby irrevocably subscribes for and agrees to
purchase from the Company, and the Company hereby agrees to allot and issue and
sell to Investor, at the Closing, the Subject Shares for the Purchase Price.

 

(b)             Notwithstanding anything to the contrary, in the event that the
Company determines in its sole discretion to issue fewer Class A Ordinary Shares
in connection with the Private Placement than the total number of Class A
Ordinary Shares which Investor and other investors have agreed to subscribe for
as specified on the signature page(s) to this Subscription Agreement and other
subscription agreements entered into in connection therewith, the Company shall
have the right to, by written notice to Investor at any time prior to ten (10)
Business Days before the Closing, reduce the number of Subject Shares by up to
25% and reduce the Purchase Price proportionally based on the Per Share Purchase
Price.

 

 1 

 

  

(c)             Investor’s agreement and obligation to purchase the Subject
Shares hereunder, and the obligations of other investors to purchase Class A
Ordinary Shares in the Private Placement, shall be several (and not joint and
several). In no event shall Investor be obligated to purchase any shares of the
Company in any amount in excess of the Purchase Price.

 

Section 2.             Closing.

 

(a)             Subject to the satisfaction or waiver of the conditions set
forth in Section 4, the closing of the purchase and sale of the Subject Shares
contemplated hereby (the “Closing”) shall occur on the date (the “Closing Date”)
of, and immediately prior to the closing of the Business Combination Transaction
as set forth in the Transaction Agreement. Not less than fifteen (15) Business
Days prior to the anticipated Closing Date, the Company shall deliver written
notice (the “Closing Notice”) to Investor specifying the anticipated Closing
Date, as determined by the Company in good faith, and instructions for wiring
the Purchase Price to an account of a third-party escrow agent (the “Escrow
Account”) which shall be the Company’s transfer agent (the “Escrow Agent”)
pursuant to an escrow agreement between the Company and the Escrow Agent (the
“Escrow Agreement”) in form and substance reasonably acceptable to Investor, a
copy of which shall be provided to Investor at least ten (10) Business Days
before the Closing Date.

 

(b)             At least five (5) Business Days before the Closing Date, subject
to the satisfaction or waiver of the conditions set forth in Section 4 (other
than those conditions that by their nature are to be satisfied at the Closing,
but without affecting the requirement that such conditions be satisfied or
waived at the Closing), Investor shall deliver the Purchase Price in cash via
wire transfer to the Escrow Account as specified by the Company in the Closing
Notice, to be held in escrow pending the closing of the Business Combination
Transaction. If the closing of the Business Combination Transaction does not
occur within thirty (30) days after the Closing Date specified in the Closing
Notice, the Escrow Agreement will provide that the Escrow Agent shall, and the
Company shall cause the Escrow Agent to, automatically return to Investor the
Purchase Price, provided that the return of the Purchase Price placed in escrow
shall not terminate the Agreement or otherwise relieve either party of any of
its obligations hereunder, further provided that the Company shall keep Investor
reasonably informed of the status of the closing of the Business Combination
Transaction during such period before the return of the Purchase Price.

 

[(b)           On or prior to 8:00 A.M. eastern time (or as soon as practicable
after the Company or its transfer agent provides a screenshot evidencing the
issuance to Investor of the Subject Shares on and as of the Closing Date) on the
Anticipated Closing Date specified in the Closing Notice to Investor (or such
other date as mutually agreed by the Company and the Investor), subject to the
satisfaction or waiver of the conditions set forth in Section 4 (other than
those conditions that by their nature are to be satisfied at the Closing, but
without affecting the requirement that such conditions be satisfied or waived at
the Closing), Investor shall deliver the Purchase Price in cash via wire
transfer to the Escrow Account as specified by the Company in the Closing Notice
against delivery by the Company to Investor of (i) the Subject Shares in book
entry form, free and clear of any liens or other restrictions whatsoever (other
than those arising under state or federal securities laws), in the name of
Investor (or its nominee in accordance with its delivery instructions) or to a
custodian designated by Investor, as applicable, and (ii) written notice from
the Company or its transfer agent evidencing the issuance to Investor of the
Subject Shares on and as of the Closing Date. In the event that the Closing does
not occur within one (1) business day after the Anticipated Closing Date
specified in the Closing Notice, the Company shall promptly (but in no event
later than two (2) business days after the Anticipated Closing Date specified in
the Closing Notice (or such other date as mutually agreed by the Company and the
Investor)) return the funds so delivered by Investor to the Company by wire
transfer of United States dollars in immediately available funds to the account
specified by Investor.]1

 



 

1 Included in the subscription agreement for one investor.

 

 2 

 

  

(c)            On the Closing Date, subject to the satisfaction or waiver of the
conditions set forth in Section 4, the Company shall instruct its registered
office provider to register Investor as the owner of the Subject Shares
purchased hereunder in the Company’s register of members and deliver (or cause
to be delivered) to Investor a certified copy of the Company’s updated register
of members against release by the Escrow Agent to the Company of the Purchase
Price as provided in Section 2(b).

 

(d)            The Company’s updated register of members shall contain a
notation, and each certificate (if any) evidencing the Subject Shares shall be
stamped or otherwise imprinted with a legend, in substantially the following
form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT OR
LAWS.”

 

(e)             At the Closing, the parties hereto shall execute and deliver, or
cause to be executed and delivered, such additional documents and take such
additional actions as the parties reasonably may deem to be practical and
necessary in order to consummate the Closing as contemplated by this
Subscription Agreement.

 

Section 3.             Use of Proceeds. The proceeds from the sale of the
Subject Shares shall be used by the Company for the consummation of the Business
Combination Transaction in accordance with the Transaction Agreement, and any
remaining balance may be used as directed by the NFC Board.

 

Section 4.             Closing Conditions.

 

(a)             The obligations of each of the Company and Investor to
consummate the Closing are subject to the satisfaction on the Closing Date, or
the waiver by each of the Company and Investor, of each of the following
conditions:

 

(i)          all conditions precedent to the closing of the Business Combination
Transaction provided for in the Transaction Agreement shall have been satisfied
or waived by the applicable party or parties thereto (other than those
conditions, which, by their nature, are to be satisfied at the closing of the
Business Combination Transaction, but subject to satisfaction of such conditions
as of the closing of the Business Combination Transaction [and provided that any
such waiver does not materially adversely affect Investor]2), and the closing of
the Business Combination Transaction shall occur, in accordance with the terms
of the Transaction Agreement, on the Closing Date substantially concurrently
with the Closing, without giving effect to any modifications, amendments,
consents or waivers of any provision thereof in any manner that result in, or
would reasonably be expected to result in, a Material Adverse Effect (as defined
below) to the Company without the prior written consent (not to be unreasonably
withheld, delayed or conditioned) of Investor;

 



 



2 Included in the subscription agreement for one investor.

 

 3 

 

  

(ii)         there shall not be any law, order, writ, injunction, decree,
determination or award of any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body having
jurisdiction restraining, enjoining or otherwise prohibiting or making illegal
the consummation of the transactions contemplated by this Subscription
Agreement; and

 

(iii)        the Subject Shares shall have been approved for listing on the New
York Stock Exchange (the “NYSE”), subject only to official notice of issuance
thereof, and no suspension of the qualification of the Subject Shares for
offering or sale or trading in the United States, New York or the NYSE, or
initiation or threatening of any proceedings for any of such purposes, shall
have occurred.

 

(b)            In addition to the conditions set forth in Section 4(a), the
obligation of Investor to consummate the Closing is subject to the satisfaction
on the Closing Date, or the waiver by Investor, of the following conditions:

 

(i)          (A) the representations and warranties of the Company set forth in
Section 5(a), Section 5(b), Section 5(c), Section 5(k) and Section 5(q) and
those other representations and warranties of the Company set forth in Section 5
that are qualified by any materiality or Material Adverse Effect qualifier shall
be true and correct in all respects at and as of the date of this Subscription
Agreement and the Closing Date as if made at and as of the Closing Date (other
than those representations and warranties expressly made as of an earlier date,
which shall be true and correct in all respects as of such earlier date); and
(B) the other representations and warranties of the Company set forth in
Section 5 shall be true and correct in all material respects at and as of the
date of this Subscription Agreement and the Closing Date as if made at and as of
the Closing Date (other than those representations and warranties expressly made
as of an earlier date, which shall be true and correct in all material respects
as of such earlier date);

 

(ii)         the Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing; and

 

(iii)        Investor shall have received a certificate dated as of the Closing
Date, duly executed and delivered on behalf of the Company by the chief
executive officer of the Company certifying that the conditions set forth in
Section 4(a)(i), Section 4(b)(i) and Section 4(b)(ii) have been duly satisfied.

 

[(iv)      the Transaction Agreement shall not have been amended to provide for
a total enterprise value for all of the businesses to be acquired therein
(calculated on a cash-free, debt-free basis and assuming a normal amount of
working capital) that is in excess of $1,330,000,000.]3

 



 

3 Included in the subscription agreement for two investors.

 

 4 

 

  

[(iv)      the aggregate number of ordinary shares of the Company issued and
outstanding as of immediately prior to the closing of the Business Combination
(treating all ordinary shares to be issued pursuant to the Private Placement (as
may be adjusted pursuant to the cut-back arrangements therein) as issued and
outstanding for such purposes) shall not exceed 149,000,000.]4

 

(c)            In addition to the conditions set forth in Section 4(a), the
obligation of the Company to consummate the Closing is subject to the
satisfaction on the Closing Date, or the waiver by the Company, of the following
conditions:

 

(i)          (A) the representations and warranties of Investor set forth in
Section 6(a) and Section 6(b) and those other representations and warranties of
Investor set forth in Section 6 that are qualified by any materiality or
Material Adverse Effect qualifier shall be true and correct in all respects at
and as of the date of this Subscription Agreement and the Closing Date (other
than those representations and warranties expressly made as of an earlier date,
which shall be true and correct in all respects as of such earlier date); and
(B) the other the representations and warranties of Investor set forth in
Section 6 shall be true and correct in all material respects at and as of the
date of this Subscription Agreement and the Closing Date (other than those
representations and warranties expressly made as of an earlier date, which shall
be true and correct in all material respects as of such earlier date); and

 

(ii)         Investor shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by Investor
at or prior to the Closing.

 

Section 5.             The Company’s Representations and Warranties. The Company
represents and warrants to Investor that, as of the date hereof and as of the
Closing Date:

 

(a)             The Company has been duly incorporated, is validly existing and
is in good standing as an exempted company under the laws of the Cayman Islands,
with the corporate power and authority to own, lease and operate its properties
and conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

(b)             The Subject Shares have been duly authorized and, when allotted
and issued and delivered to Investor against full payment of the Purchase Price
in accordance with the terms of this Subscription Agreement, will be validly
issued, fully paid and non-assessable and will not have been issued in violation
of, or subject to any preemptive or similar rights created under the Company’s
organizational documents or under the laws of the Cayman Islands. As of the
Closing, the Subject Shares shall be identical in all respects to the Company’s
outstanding publicly traded shares other than that the Subject Shares have not
been registered under the Securities Act (as hereinafter defined).

 



 

4 Included in the subscription agreement for one investor.

 

 5 

 

 

(c)             The execution, delivery and performance of its obligations by
the Company of this Subscription Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
requisite corporate action, and no other proceedings on the Company’s part are
necessary to authorize the execution, delivery or performance of its obligations
by the Company of this Subscription Agreement. This Subscription Agreement has
been duly executed and delivered by the Company, constitutes a valid and binding
obligation of the Company and is enforceable against the Company in accordance
with its terms, except as may be limited or otherwise affected by (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws relating to or affecting the rights of creditors generally,
(ii) applicable laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, or (iii) to the extent the
indemnification provisions contained in the Registration Rights may be limited
by applicable federal or state securities laws.

 

(d)             The execution and delivery by the Company of this Subscription
Agreement, and the performance by the Company of its obligations under this
Subscription Agreement, including the allotment and issue and sale of the
Subject Shares, do not and will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
require any notice, filing, consent, authorization or approval under, or result
in the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Company or pursuant to the terms of  (i) any
indenture, mortgage, deed of trust, loan agreement, license, lease or any other
agreement, contract or instrument to which the Company is a party or by which
the Company is bound or to which any of the property or assets of the Company is
subject; (ii) the organizational documents of the Company; or (iii) any statute
or any judgment, order, injunction, award, decree, law, code, rule or regulation
of any court, arbitral, regulatory, administrative or governmental agency or
body, domestic or foreign, having jurisdiction over the Company or any of its
properties, except, in the case of clause (i), for such matters that would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, assets, liabilities, financial
condition, shareholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole (for such purposes, treating the Business
Combination Transaction as having been consummated), the validity of the Subject
Shares or the legal authority or ability of the Company to perform in all
material respects its obligations under the Transaction Agreement or this
Subscription Agreement (a “Material Adverse Effect”).

 

(e)             Assuming the accuracy of the representations and warranties of
Investor set forth in Section 6(e), Section 6(f), Section 6(i) through
Section 6(m) and Section 6(p), in connection with the offer, sale and delivery
of the Subject Shares in the manner contemplated by this Subscription Agreement,
it is not required to register the Subject Shares under the Securities Act of
1933, as amended (the “Securities Act”).

 

(f)              Neither the Company nor any person acting on its behalf has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D of the Securities Act) in
connection with any offer or share of the Subject Shares.

 

 6 

 

  

(g)             The Company has timely and duly filed all forms, reports and
other documents required to be filed by it with the Securities and Exchange
Commission (the “SEC”), together with any amendments, restatements or
supplements thereto (all of the foregoing filed since June 27, 2018 and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to
herein as the “SEC Documents”) since June 27, 2018. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as the case may be, and the rules and regulations thereunder,
and none of the SEC Documents, at the time they were filed with the SEC (except
to the extent that information contained in any SEC Document has been superseded
by a later timely filed SEC Document), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. There are no material
outstanding or unresolved comments in comment letters from the SEC with respect
to any of the SEC Documents. Each of the financial statements (including, in
each case, any notes thereto) contained in the SEC Documents was prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q of
the SEC) and each fairly presents, in all material respects, the financial
position, results of operations and cash flows of the Company as at the
respective dates thereof and for the respective periods indicated therein.

 

(h)             Since June 27, 2018, the Company has timely filed all
certifications and statements required by (x) Rule 13a-14 or Rule 15d-14 under
the Exchange Act or (y) 18 U.S.C. Section 1350 (Section 906 of the
Sarbanes-Oxley Act of 2002) with respect to any SEC Document (the “Company
Certifications”). Each of the Company Certifications is true and correct. The
Company maintains disclosure controls and procedures required by Rule 13a-15 or
Rule 15d-15 under the Exchange Act; such controls and procedures are reasonably
designed to ensure that all material information concerning the Company is made
known on a timely basis to the individuals responsible for the preparation of
the Company’s SEC filings and other public disclosure documents. As used in this
Section 5(h), the term “file” shall be broadly construed to include any manner
in which a document or information is furnished, supplied or otherwise made
available to the SEC.

 

(i)              The Company is not in default or violation (and no event has
occurred which, with notice or the lapse of time or both, would constitute a
default or violation) of any term, condition or provision of  (i) any indenture,
mortgage, deed of trust, loan agreement, license, lease or any other agreement,
contract or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company is subject;
(ii) the organizational documents of the Company; or (iii) any statute or any
judgment, order, injunction, award, decree, law, code, rule or regulation of any
court, arbitral, regulatory, administrative or governmental agency or body,
domestic or foreign, having jurisdiction over the Company or any of its
properties, except, in the case of clause (i), for defaults or violations that
have not had and would not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

(j)              The Company is not required to obtain any consent, approval,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization or other person in
connection with the execution, delivery and performance by the Company of this
Subscription Agreement (including, without limitation, the issuance of the
Subject Shares), other than (i) filings required by applicable state or federal
securities laws, including Regulation D promulgated under the Securities Act and
(ii) those required by the NYSE, including with respect to obtaining shareholder
approval [and (iii) the failure of which to obtain would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect]5.

 



 

5 Included in the subscription agreement for one investor.

  

 7 

 

 

(k)             The authorized share capital of the Company consists of: (i)
1,000,000 preference shares, par value US$0.0001 per share (the “Preference
Shares”); (ii) 180,000,000 Class A Ordinary Shares; and (iii) 20,000,000 Class B
ordinary shares, par value US$0.0001 per share (the “Class B Ordinary Shares”).
As of the date hereof and immediately prior to the Closing (prior to giving
effect to any valid redemption of Class A Ordinary Shares pursuant to the
Company Charter or any issuance of Class A Ordinary Shares hereunder or under
the other subscription agreements and except as may be otherwise disclosed
pursuant to the NFC reports or to Investor in writing prior to the date hereof
or prior to the Closing, as applicable): (i) no Preference Shares are issued and
outstanding, (ii) 28,750,000 Class A Ordinary Shares are issued and outstanding,
(iii) 11,712,500 Class B Ordinary Shares are issued and outstanding, and (iv)
22,125,000 warrants, each entitling the holder thereof to purchase one (1) Class
A Ordinary Share at an exercise price of $11.50 per share, are outstanding.
Except (a) as set forth in the preceding sentence, (b) certain Class A Ordinary
Shares to be issued at the Closing pursuant to or as contemplated by the
Transaction Agreement and/or the Ancillary Agreements, (c) pursuant to this
Subscription Agreement and other subscription agreements entered into in
connection with the Private Placement, or (d) pursuant to the forward purchase
agreements as disclosed in, and in the form filed as Exhibit 3.2 to, the
Registration Statement on Form S-1 of the Company filed with the SEC on June 4,
2018 (collectively, the “Forward Purchase Agreements”), the Company has no other
commitments, side letters, agreements or understanding to issue or sell,
directly or indirectly, any Class A Ordinary Shares, Class B Ordinary Shares or
outstanding options, warrants, convertible or exchangeable securities or other
equity interests in the Company or securities convertible into or exchangeable
for equity interests of the Company.

 

(l)              The Company has not received any written communication since
June 27, 2018 from a governmental entity that alleges that the Company is not in
compliance with or is in default or violation of any applicable law, except
where such non-compliance, default or violation would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect.

 

(m)            The issued and outstanding Class A Ordinary Shares are registered
pursuant to Section 12(b) of the Exchange Act, and are listed for trading on the
NYSE. There is no suit, action, proceeding or investigation pending or, to the
knowledge of the Company, threatened against the Company by the NYSE or the SEC
with respect to any intention by such entity to deregister the Class A Ordinary
Share or prohibit, terminate or suspend the listing of the Class A Ordinary
Share on the NYSE. The Company has taken no action that is designed to terminate
the registration of the Class A Ordinary Share under the Exchange Act.

 

(n)             There is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of the Company’s officers or directors,
whether of a civil or criminal nature or otherwise, in their capacities as such.

 

 8 

 

  

(o)             Neither the Company, nor any director, officer, agent, employee
or other Person acting on behalf of the Company has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee. For purposes of this Subscription
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

 

(p)             The operations of the Company are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements and all other applicable U.S. and non-U.S. anti-money laundering
laws and regulations, including, but not limited to, those of the Currency and
Foreign Transactions Reporting Act of 1970, as amended, the USA Patriot Act of
2001 and the applicable money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(q)             Other than the Placement Agent, no broker, finder, investment
banker or other Person is entitled to any brokerage, finder’s fee or commission
from the Company in connection with the Private Placement for which Investor
would be liable.

 

(r)             With respect to any offers or sales of Class A Ordinary Shares
in reliance on Regulation S under the Securities Act, none of the Company, any
of its Affiliates (as defined in Rule 405 under the Securities Act) or any other
Person acting on behalf of the Company has, with respect to the Class A Ordinary
Shares, offered the Class A Ordinary Shares to buyers qualifying as “U.S.
persons” (as defined in Rule 902 under the Securities Act) or in the United
States or engaged in any “directed selling efforts” within the meaning of Rule
902 under the Securities Act; the Company, any Affiliate of the Company and any
Person acting on behalf of the Company have complied with any applicable
“offering restrictions” within the meaning of such Rule 902; provided that no
representation or warranty is made in this paragraph with respect to the actions
of the Placement Agents (as defined below) or any of their Affiliates.

 

[(s)            Except as set forth in the SEC Documents, there are no
securities or instruments issued by or to which the Company is a party
containing anti-dilution or similar provisions that will be triggered by the
issuance of (i) the Subject Shares, or (ii) any other shares to be issued as
part of the Private Placement.

 

(t)             The company is not, and immediately after receipt of payment for
the Subject Shares will not be, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

 

 9 

 

  

(u)             None of the Company nor any of its subsidiaries, or to the
actual knowledge of the Company, the directors, officers, agents, employees or
affiliates of the Company, is currently the target of, or otherwise subject to
restrictions under, any sanctions administered or enforced by the United States,
including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State; the United
Nations Security Council; Canada; the European Union; the United Kingdom; or
other government authority with jurisdiction over the parties (collectively,
“Sanctions”). None of the Company or any of its subsidiaries, affiliates, or
agents is located, organized or resident in a country or territory that is the
subject or target of country- or territory-wide Sanctions, including, without
limitation, Crimea, Cuba, Iran, North Korea or Syria (each, a “Sanctioned
Country”). The Company and its subsidiaries, affiliates, or agents will not
directly or indirectly use the proceeds from the Subject Shares, or lend, or
knowingly contribute or otherwise make available such proceeds: (i) to fund or
facilitate any activities of or business with any person that is the target of,
or otherwise subject to restrictions under, any Sanctions; (ii) to fund or
facilitate any activities of or business in any Sanctioned Country; or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as underwriter, initial
purchaser, advisor, investor or otherwise) of Sanctions. In the past five years,
none of the Company nor any of its subsidiaries, or to the actual knowledge of
the Company, its affiliates, or agents have engaged in or are now engaged in any
dealings or transactions: (i) with, or involving the interests or property of,
any person that, at the time of the dealing or transaction, was or is subject to
restrictions imposed by any Sanctions or located, organized or resident in a
Sanctioned Country; or (ii) that are otherwise prohibited by Sanctions.]6

 

Section 6.             Investor’s Representations and Warranties. Investor
represents and warrants to the Company that, as of the date hereof and as of the
Closing Date:

 

(a)             Investor has been duly formed, is validly existing and is in
good standing under the laws of its jurisdiction of formation (if the concept of
“good standing” is a recognized concept in such jurisdiction), with the
requisite entity power and authority to enter into, deliver and perform its
obligations under this Subscription Agreement.

 

(b)             This Subscription Agreement has been duly authorized, executed
and delivered by Investor, constitutes a valid and legally binding obligation of
Investor, and is enforceable against Investor in accordance with its terms,
except as may be limited or otherwise affected by (i) bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws relating
to or affecting the rights of creditors generally, (ii) laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

 

(c)             Other than filings required by applicable state or federal
securities laws, including Regulation D promulgated under the Securities Act, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of Investor in connection with
the consummation of the transactions contemplated by this Subscription
Agreement.

 



 

6 Included in the subscription agreement for one investor.

 

 10 

 

  

(d)             The execution and delivery by Investor of this Subscription
Agreement, and performance by Investor of its obligations under this
Subscription Agreement, including the purchase of the Subject Shares, do not and
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Investor or pursuant to the terms of  (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
Investor is a party or by which Investor is bound or to which any of the
property or assets of Investor is subject; (ii) the organizational documents of
Investor; or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over Investor or any of its properties, except, in the case of clauses (i) and
(iii), for such matters that would not reasonably be expected to have a material
adverse effect on the legal authority or ability of Investor to perform its
obligations under this Subscription Agreement.

 

(e)             Investor (i) is a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) or an institutional “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act), in each case,
satisfying the applicable requirements set forth on Schedule I, or is not a
“U.S. Person” as defined in Rule 902 of Regulation S under the Securities Act,
(ii) is acquiring the Subject Shares only for its own account and not for the
account of others, or if Investor is subscribing for the Subject Shares as a
fiduciary or agent for one or more investor accounts, each owner of such account
is a “qualified institutional buyer” or an institutional “accredited investor”
(each as defined above), and Investor has full investment discretion with
respect to each such account and the full power and authority to make the
acknowledgements, representations and agreements herein on behalf of each owner
of each such account, and (iii) is not acquiring the Subject Shares with a view
to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act and Investor further represents that Investor
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations in the Subject Shares to
such Person or to any third Person, with respect to any of the Subject Shares.
If Investor was formed for the specific purpose of acquiring the Subject Shares,
each of its equity owners is an accredited investor. Investor has
completed Schedule I hereto, and the information contained therein is accurate
and complete.

 

(f)              Investor understands that the Subject Shares are being offered
in a transaction not involving any public offering within the meaning of the
Securities Act and that the Subject Shares have not been registered under the
Securities Act. Investor understands that the Subject Shares may not be resold,
transferred, pledged or otherwise disposed of by Investor absent an effective
registration statement under the Securities Act, except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act, (iii) pursuant to Rule 144 under the Securities Act, provided
that all of the applicable conditions thereof have been met, or (iv) pursuant to
another applicable exemption from the registration requirements of the
Securities Act, and that any book-entry notations with respect to (or
certificates representing) the Subject Shares will contain a legend to such
effect. Investor acknowledges that the Subject Shares will not be eligible for
resale pursuant to Rule 144A promulgated under the Securities Act. Investor
understands and agrees that the Subject Shares, until transferred pursuant to an
effective registration statement, will be subject to transfer restrictions and,
as a result of these transfer restrictions, Investor may not be able to readily
resell the Subject Shares and may be required to bear the financial risk of an
investment in the Subject Shares for an indefinite period of time. Investor
acknowledges that the Company has no obligation to register or qualify the
Subject Shares for resale, except for the Registration Rights. Investor
understands that it has been advised to consult legal counsel prior to making
any offer, resale, pledge or transfer of any of the Subject Shares.

 

 11 

 

  

(g)             Investor understands and agrees that Investor is purchasing
Subject Shares directly from the Company. Investor further acknowledges that
there have been no representations, warranties, covenants and agreements made to
Investor by or on behalf of the Company (including without limitation any
placement agent for the sale of the Subject Shares), expressly or by
implication, other than those representations, warranties, covenants and
agreements of the Company expressly set forth in this Subscription Agreement.

 

(h)             Investor’s acquisition and holding of the Subject Shares will
not constitute or result in a non-exempt prohibited transaction under Section
406 of the Employee Retirement Income Security Act of 1974, as amended, Section
4975 of the Internal Revenue Code, as amended (the “Code”), or any applicable
similar law.

 

(i)              In making its decision to subscribe for and purchase the
Subject Shares, Investor has relied solely upon Investor’s own independent
investigation and the representations and warranties of the Company contained
herein. Investor acknowledges that (i) Investor has received such information as
Investor deems necessary in order to make an investment decision with respect to
the Subject Shares, and (ii) Investor and its professional advisor(s), if any,
have had the full opportunity to ask the Company’s management questions, receive
such answers and obtain such information as Investor and its professional
advisor(s), if any, have deemed necessary to make an investment decision with
respect to the Subject Shares. Investor acknowledges and agrees that neither
Credit Suisse Securities (USA) LLC / UBS Securities LLC, acting as placement
agent to the Company (the “Placement Agent”), nor any affiliate of the Placement
Agent has provided Investor with any information or advice with respect to the
Subject Shares nor is such information or advice necessary or desired. Neither
the Placement Agent nor any of its affiliates has made or makes any
representation as to the Company or HHH or the quality of the Subject Shares. In
connection with the issuance of the Subject Shares to Investor, neither the
Placement Agent nor any of its affiliates has acted as a financial advisor or
fiduciary to Investor.

 

(j)              Investor became aware of the offering of the Subject Shares
solely by means of direct contact between Investor and the Company or by means
of contact from the Placement Agent, and the Subject Shares were offered to
Investor solely by direct contact between Investor and the Company or by contact
between Investor and the Placement Agent. Investor did not become aware of the
offering of the Subject Shares, nor were the Subject Shares offered to Investor,
by any other means.

 

(k)             Investor acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Subject Shares.
Investor has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the Subject
Shares, and Investor has sought such accounting, legal and tax advice as
Investor has considered necessary to make an informed investment decision.

 

(l)              Alone, or together with any professional advisor(s), Investor
has adequately analyzed and fully considered the risks of an investment in the
Subject Shares and determined that the Subject Shares are a suitable investment
for Investor and that Investor is able at this time and in the foreseeable
future to bear the economic risk of a total loss of Investor’s investment in the
Company. Investor acknowledges specifically that a possibility of total loss
exists.

 

 12 

 

  

(m)            Investor understands and agrees that no federal or state agency
has passed upon or endorsed the merits of the offering of the Subject Shares or
made any findings or determination as to the fairness of an investment in the
Subject Shares.

 

(n)            Investor is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons, the Executive Order 13599
List, or the Foreign Sanctions Evaders List, each of which is administered by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in
any Executive Order issued by the President of the United States and
administered by OFAC (collectively, the “OFAC Lists”), or a person or entity
prohibited by any OFAC sanctions program, (ii) a Designated National as defined
in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S.
shell bank or, to Investor’s knowledge, providing banking services indirectly to
a non-U.S. shell bank. Investor agrees to provide law enforcement agencies, if
requested thereby, such records as required by applicable law, provided that
Investor is permitted to do so under applicable law. If Investor is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.), as
amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing
regulations (collectively, the “BSA/PATRIOT Act”), Investor maintains policies
and procedures reasonably designed to comply with applicable obligations under
the BSA/PATRIOT Act. To the extent required, it maintains policies and
procedures reasonably designed for the screening of its investors against the
OFAC Lists. To the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by Investor and used to
purchase the Subject Shares were legally derived.

 

(o)             If Investor is not a United States person (as defined by
Section 7701(a)(30) of the Code), Investor hereby represents that it has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with any invitation to subscribe for the Subject Shares or any use of
this Subscription Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Subject Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Subject Shares. Assuming the accuracy of the
representations and warranties of the Company set forth in Section 5, Investor’s
subscription and payment for and continued beneficial ownership of the Subject
Shares will not violate any applicable securities or other laws of Investor’s
jurisdiction.

 

(p)             If Investor is an individual, then Investor resides in the state
or province identified in the address of Investor set forth on the signature
page hereof; if Investor is a partnership, corporation, limited liability
company or other entity, then its principal place of business is the office or
offices located at the address or addresses of Investor set forth on the
signature page hereof.

 

(q)             Investor acknowledges its obligations under applicable
securities laws with respect to the treatment of material non-public information
relating to the Company.

 

(r)             Investor has access to, and at the Closing will have, sufficient
funds to pay the Purchase Price.

 

 13 

 

  

(s)             If Investor is not a U.S. Person (as defined under Rule 902
under the Securities Act) and the offer and sale of the Subject Shares is being
made in reliance on Regulation S under the Securities Act, (i) Investor was or
will be outside the United States at the time any buy order for the Class A
Ordinary Shares was or is originated, and (ii) neither Investor nor any of its
Affiliates (as defined in Rule 405 under the Securities Act) has, with respect
to the Class A Ordinary Shares, engaged in any “directed selling efforts” within
the meaning of Rule 902 under the Securities Act.

 

Section 7.             No other Representations or Warranties.

 

(a)             Except for the specific representations and warranties contained
in Section 5, none of the Company nor any person on behalf of the Company,
including without limitation any placement agent for the sale of the Subject
Shares nor any of the Company’s affiliates or representatives (collectively, the
“Company Parties”) has made, makes or shall be deemed to make any other express
or implied representation or warranty with respect to the Company, HHH, the
Business Combination Transaction, the offering of the Subject Shares, the
transaction contemplated hereby or any other matter, and the Company Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Company in Section 5 and in
any certificate or agreement delivered pursuant hereto, Investor specifically
disclaims that it, or anyone on its behalf, is relying upon any other
representations or warranties that may have been made by any Company Party.

 

(b)             Except for the specific representations and warranties contained
in this Section 6, none of Investor nor any person acting on behalf of Investor
nor any of Investor’s affiliates (the “Investor Parties”) has made, makes or
shall be deemed to make any other express or implied representation or warranty
with respect to Investor and the transactions contemplated hereby, and the
Investor Parties disclaim any such representation or warranty. Except for the
specific representations and warranties expressly made by Investor in Section 6,
the Company specifically disclaims that it, or anyone on its behalf, is relying
upon any other representations or warranties that may have been made by any
Investor Party.

 

Section 8.             Registration Rights. Investor shall have registration
rights as set forth on Exhibit A hereto (the “Registration Rights”).

 

Section 9.             Termination.   This Subscription Agreement shall
terminate and be void and of no further force and effect, and all rights and
obligations of the parties hereunder shall terminate without any further
liability on the part of any party in respect thereof, upon the earliest to
occur of  (a) such date and time as the Transaction Agreement is terminated in
accordance with its terms, (b) upon the mutual written agreement of each of the
parties hereto to terminate this Subscription Agreement and the prior written
consent of HHH, (c) the closing of the Business Combination Transaction without
the substantially concurrent consummation of the Closing as a result of the
failure of any of the conditions to the Closing set forth in Section 4 above to
be satisfied or waived at or prior to the Closing, (d) the Outside Date (as
defined under the Transaction Agreement), (e) the entering into of an agreement
by HHH and/or its Affiliates with a third party other than the Company relating
to a merger, acquisition, consolidation, business combination or similar
transaction involving, or any acquisition of all or a material portion of the
business or assets of, HHH, or (f) the failure of to consummate the Business
Combination Transaction before July 3, 2020; provided that in the event of any
termination of this Agreement pursuant to this Section 9, the Purchase Price
(and the interest accrued thereon), if previously paid, shall be promptly (and
in any event within one (1) business day) returned to the Purchaser and this
Agreement shall forthwith become null and void and have no effect, without any
liability on the part of Investor or the Company and their respective directors,
officers, employees, partners, managers, members or shareholders and all rights
and obligations of each party shall cease; provided, however, that nothing
herein will relieve any party from liability for any willful breach hereof prior
to the time of termination of this Subscription Agreement, and each party will
be entitled to any remedies at law or in equity to recover losses, liabilities
or damages arising from such willful breach. The Company shall notify Investor
in writing of the termination of the Transaction Agreement promptly after such
termination. Notwithstanding the foregoing, this Section 9, Section 10 and
Section 12 shall survive the termination of this Subscription Agreement.

 

 14 

 

  

Section 10.           Trust Account Waiver. Investor hereby acknowledges that
the Company has established a trust account (the “Trust Account”) containing the
proceeds of its initial public offering (the “IPO”) and from certain private
placements occurring simultaneously with the IPO (including interest accrued
from time to time thereon) for the benefit of the Company’s public shareholders
(the “Public Shareholders”) and certain other parties (including the
underwriters of the IPO). For and in consideration of the Company entering into
this Subscription Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Investor hereby agrees
that it does not now and shall not at any time hereafter have any right, title,
interest or claim of any kind in or to any assets held in the Trust Account, and
shall not make any claim against the Trust Account, regardless of whether such
claim arises as a result of, in connection with or relating in any way to this
Subscription Agreement or any other matter, and regardless of whether such claim
arises based on contract, tort, equity or any other theory of legal liability
(any and all such claims are collectively referred to hereafter as the “Released
Claims”). Investor hereby irrevocably waives any Released Claims that it may
have against the Trust Account now or in the future as a result of, or arising
out of, any discussions, contracts or agreements with the Company and will not
seek recourse against the Trust Account for any reason whatsoever. In the event
Investor has any right, title, interest or claim of any kind against the Company
under this Agreement, Investor shall pursue such right, title, interest or claim
solely against the Company and its assets outside the Trust Account.

 

Section 11.           No Waiver. The Company shall not waive any condition to
the closing of the Business Combination Transaction as set forth in the
Transaction Agreement that results in, or would reasonably be expected to result
in a Material Adverse Effect without the prior written consent (not to be
unreasonably withheld, delayed or conditioned) of Investor.

 

[Section 11.         Certain Covenants.

 

(a)          The Company shall not waive any condition to the closing of the
Business Combination Transaction as set forth in the Transaction Agreement that
results in, or would reasonably be expected to result in a Material Adverse
Effect without the prior written consent (not to be unreasonably withheld,
delayed or conditioned) of Investor.

 

(b)          The Company will use reasonable efforts to determine whether it is
a “passive foreign investment company” as defined in Section 1297 of the Code (a
“PFIC”). If the Company determines that it is a PFIC, it will (i) notify
Investor of its PFIC status and (ii) use reasonable efforts to provide
information adequate for an election to be made treating NFC as a “qualified
electing fund” under Section 1295 of the Code.]7

 



 

7 Included in the subscription agreement for two investors.

 

 15 

 

  

Section 12.           Miscellaneous.

 

(a)             Each of the Company and Investor will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Subscription Agreement and the consummation of the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants. The Company shall be
responsible for the fees of its transfer agent, the Escrow Agent, stamp taxes
and all of The Depository Trust Company’s fees associated with the issuance of
the Subject Shares.

 

(b)             This Subscription Agreement and the rights and obligations of
the parties hereunder may not be assigned by any party to any other person,
except that Investor may assign its rights and obligations under this
Subscription Agreement to one or more of its affiliates or another person
acceptable to the Company, provided that no such assignment shall relieve
Investor of its obligations hereunder if any such affiliate fails to perform
such obligations.

 

(c)             The Company may request from Investor such additional
information as the Company may reasonably deem necessary to evaluate the
eligibility of Investor to acquire the Subject Shares, and Investor shall
provide such information as may reasonably be requested, to the extent readily
available and to the extent consistent with its internal policies and
procedures.

 

(d)             Each of the Company and Investor is entitled to rely upon this
Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby. The Placement Agent shall be a third party beneficiary
of the representations and warranties of the Company set forth in Section 5
hereof and with respect to the representations and warranties of Investor set
forth in Section 6 hereof. HHH shall have the right, as a third party
beneficiary of Investor’s covenants contemplated under this Subscription
Agreement to obtain specific performance of, or cause the Company to seek
specific performance of, Investor’s obligations to deliver the Purchase Price in
accordance with this Subscription Agreement. Nothing herein shall limit the
rights of HHH to make a claim under the Transaction Agreement against the
Company.

 

(e)             All of the agreements, representations and warranties made by
each party hereto in this Subscription Agreement shall survive the Closing.

 

(f)              This Subscription Agreement may not be amended, modified,
waived or terminated except by an instrument in writing, signed by each of the
parties hereto and HHH.

 

 16 

 

  

(g)             This Subscription Agreement constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties with respect to the subject
matter hereof. For the avoidance of doubt, this Subscription Agreement shall not
have the effect of superseding or supplementing (or otherwise affect) the
Forward Purchase Agreements. This Subscription Agreement is exclusively for the
benefit of the parties hereto, and their respective successors and permitted
assigns, and except as provided in Section 12(d), this Subscription Agreement
shall not be deemed to confer upon or give to any other third party any remedy,
claim, liability, reimbursement, cause of action or other right, in each case
whether by virtue of the Contracts (Rights of Third Parties) Ordinance (Cap. 623
of the Laws of Hong Kong) or any similar law in other jurisdiction to enforce
any of the terms to this Subscription Agreement.

 

(h)             Except as otherwise provided herein, this Subscription Agreement
shall be binding upon, and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

(i)              If any provision of this Subscription Agreement shall be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 

(j)              This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

(k)             The headings herein are for convenience only, do not constitute
a part of this Subscription Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

(l)              The parties hereto agree that irreparable damage may occur in
the event that the parties do not perform the provisions of this Subscription
Agreement in accordance with its terms or otherwise breach such provisions.
Accordingly, the parties hereto acknowledge and agree that the parties may be
entitled to seek an injunction, specific performance and other equitable relief
to prevent breaches of this Subscription Agreement and to seek to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which they are entitled at law or in equity. Each of the parties
agrees that it will not oppose the granting of an injunction, specific
performance or other equitable relief on the basis that the other party has an
adequate remedy at law or an award of specific performance is not an appropriate
remedy for any reason at law or equity. Any party seeking an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement shall not
be required to provide any bond or other security in connection with any such
order or injunction.

 

 17 

 

 

(m)            Any notice or other communication required or permitted under
this Subscription Agreement shall be in writing and shall be deemed to have been
given (i) when delivered by hand (with written confirmation of receipt), (ii)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (iii) on the date sent by e-mail (with confirmation
of transmission) if sent during normal business hours of the recipient, and on
the next business day if sent after normal business hours of the recipient, or
(iv) when delivered by certified mail, registered mail, courier service,
return-receipt received to the other party at the address set forth below, or at
such other address provided by like notice to the other party:

 

(i)          if to Investor, the address specified on the signature page hereof,
or

 

(ii)         if to the Company, to:

 

c/o New Frontier Corporation

23rd Floor, 299 QRC 

287-299 Queen’s Road Central

Hong Kong

Attention:         Carl Wu

E-mail:             carl@new-frontier.com

 

with a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention:         Patrick J. Naughton

E-mail:             PNaughton@stblaw.com

 

Simpson Thacher & Bartlett LLP

3901 China World Tower

1 Jianguomenwai Avenue

Beijing 100004, China

Attention:         Yang Wang

E-mail:             yang.wang@stblaw.com

 

with a second required copy (which shall not constitute notice) to:

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166-4193

United States

Attention:        Joel L. Rubinstein

Email:             JRubinstein@winston.com

 

(n)             This Subscription Agreement shall be governed by, and construed
in accordance with, the laws of the Hong Kong Special Administrative Region
(“Hong Kong”), without regard to the principles of conflicts of laws that would
otherwise require the application of the law of any other state.

 

 18 

 

 

(o)             The parties agree that all disputes arising under, or relating
to, this Subscription Agreement shall be resolved in accordance with the ICC
Rules of Arbitration by a panel of three arbitrators. The arbitration shall be
seated in Hong Kong, although hearings may take place anywhere that the arbitral
tribunal deems convenient after consultation with the parties. The language of
the proceedings shall be English.

 

(p)             The Company agrees to comply with any applicable “offering
restrictions” within the meaning of Rule 902 under the Securities Act with
respect to any offers or sales of Class A Ordinary Shares made in reliance
thereon.

 

[(q)           Investor acknowledges that the Company will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Investor agrees
to promptly notify the Company if any of the acknowledgments, understandings,
agreements, representations and warranties of Investor set forth herein are no
longer accurate in all material respects. The Company acknowledges that Investor
will rely on the acknowledgments, understandings, agreements, representations
and warranties contained in this Subscription Agreement. Prior to the Closing,
the Company agrees to promptly notify Investor if any of the acknowledgments,
understandings, agreements, representations and warranties of the Company set
forth herein are no longer accurate in all material respects.]8

 

[SIGNATURE PAGES FOLLOW]

 



 

8 Included in the subscription agreement for one investor.

  

 19 

 

 

IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
duly executed by its authorized signatory as of the date first indicated above.

 

  NEW FRONTIER CORPORATION         By:                 Name: Carl Wu     Title:
Director         Address for notices:         23/F, 299 QRC       No. 287-299,
Queen’s Rd Central       Hong Kong

 

 

 

  

IN WITNESS WHEREOF, Investor has caused this Subscription Agreement to be duly
executed by its authorized signatory as of the date first indicated above.

 

  INVESTOR:         Name:           By:       Name:     Title:         Address
for notices:                          

 

  Number of Subject Shares:                                            Purchase
Price per Subject Share: US $10.00       Aggregate Purchase Price: US$
                            

 



 

 